UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1275



In Re:   PATRICK J. MUHAMMAD,

                                                          Petitioner.



                               No. 07-1291



In Re:   PATRICK J. MUHAMMAD,

                                                          Petitioner.



                On Petitions for Writs of Mandamus.
                 (8:05-mc-00484; 1:06-cv-03444-CCB)


Submitted:   August 17, 2007             Decided:   September 5, 2007


Before WILLIAMS, Chief Judge, and GREGORY and SHEDD, Circuit
Judges.


Petitions denied by unpublished per curiam opinion.


Patrick J. Muhammad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In these consolidated mandamus petitions, Patrick J.

Muhammad requests that this court issue two orders directing the

United States District Court for the District of Maryland to act.

First, Muhammad asks that this court order the district court to

vacate its order disbarring Muhammad from the practice of law

before that court (No. 07-1275).    Muhammad further asks this court

to order the district court to enjoin the Maryland Court of Appeals

from enforcing its order disbarring Muhammad from the practice of

law in Maryland (No. 07-1291).     Because we conclude that Muhammad

is not entitled to mandamus relief, we deny both petitions.

            This court does not have jurisdiction to grant mandamus

relief against state officials, see Gurley v. Superior Court of

Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969), or to review

state court orders, see District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 (1983).       Thus, to the extent that the

relief Muhammad seeks would require us to review the Maryland Court

of Appeals’ disbarment order, relief is not available by way of

mandamus.

            We also deny Muhammad’s request for an order directing

the district court to vacate its order of disbarment.        Mandamus

relief is available only when the petitioner has a clear right to

the relief sought and no other means to seek the requested relief.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.


                                 - 2 -
1988).   Further, mandamus is a drastic remedy and should be used

only in extraordinary circumstances.        Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).    Muhammad has not established he is entitled to

the   relief   sought,   as   he   fails   to   establish   the   requisite

extraordinary circumstances or clear entitlement to relief.

           Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petitions for writs of mandamus.            We further

deny as moot the pending motions to expedite adjudication of these

petitions and for an emergency stay of enforcement of the district

court’s order of disbarment.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITIONS DENIED




                                   - 3 -